We do not see how we can interfere in such a case. The contract of the bail is to answer the judgment of the court in case the principal avoids. The contingency, upon which the liability of the bail accrues, has taken place, and now he endeavors to use the default, which he contracted to answer for, as a reason for postponing the fulfillment of his contract. It is true that where the principal is absent from the State, in the course of business, and is taken sick or is unable to return from any other visitation of Providence, the court will grant a continuance, because, in such case, there is no avoidance by the principal, who is inevitably detained. We will, however, allow the case to remain open until the end of the term.